Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Status of Claims
	Claims 1-4 and 6-21 were previously pending and subject to the final office action mailed January 25th, 2021. In the Response, submitted April 23rd, 2021, claims 1, 6-8, 13-15, and 19-21 were amended and no new matter was added. Therefore, claims 1-4 and 6-21 are currently pending and subject to the following non final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 23rd, 2021, have been fully considered and each argument will be respectfully addressed in the following non final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 13-37 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-4 and 6-21 have been fully considered but are found not persuasive and are 
	On pages 13-14 of the Response, the Applicant argues that the subject matter of claim 1 is incapable of being practically performed in the human mind and notes that examples of claims not directed towards mental processes include calculating absolute positions of GPS receiver and training neural networks. Although claim 1 recites the utilization of one or more machine learning techniques to perform the functions of the claimed invention, the claims do not reflect any features directed towards the actual training of a neural network or machine learning model. Instead, the claims merely recite the use of machine learning techniques at a high level of generality such that the claimed machine learning techniques are considered to merely be generally linking the use of the abstract idea (determining predictive schedules based on collected information) to a particular technical field. Further, on page 14 of the Response, the Applicant argues “the burden rests with the USPTO to establish that a given ‘additional element’ is ‘well-understood, routine, or conventional’ by comparison to an establish type of judicial exception”. The Examiner notes that under the Step 2B analysis presented on page 24 of the Final Office Action mailed 1/25/2021, it is the features for transmitting data over a network that are considered to be well-understood, routine, and conventional activities and the Examiner sets forth that “the courts have recognized that receiving or transmitting data over a network […] are well-understood, routine, and conventional functions […] (MPEP 2106.05(d) (II))”. Under the Step 2B analysis, the features for utilizing machine learning techniques are not considered to be well-understood, routine, and conventional function; but rather, they are merely considered to be additional elements that are generally linking the use of the abstract idea to a particular technological environment and mere instructions to apply the judicial exception using generic computer components. The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).
	
	On pages 15-19 of the Response, the Applicant submits various reasons as to how the claims amount to an improvement in computer related technology and integrate the abstract ideas into a practical application. On page 16 of the Response, the Applicant submits that the “claims are similarly directed to an improvement in computer related technology in the form of enabling a function previously not capable of being performed by computers […] as claimed the improved functionality solve the problem in a particular way, rather than simply claiming the desired outcome”. Further, on pages 16-17, the Applicant submits that the limitations of claim 1 solve a problem in a particular way; the problem being that “enormous opportunity and revenues remain out of reach for the average property owner” because of the level of personal management that is required by a property owner to take advantage of these opportunities/revenues is infeasible for the average person. The solution to this problem is reflected in the claims by the limitations directed towards determining a predictive schedule of a property owner using generically claimed computing tools (machine learning techniques), determining an availability status of a physical resource based on the predictive schedule, and offering access to the physical resource if it is determined to be available. Merely applying the functions for determining a predictive schedule to generic computing tools does not reflect an improvement to technology in the form of enabling a function previously not capable of being performed by computers. Claim 1 merely asserts “determining a predictive schedule of a property owner using at least one machine learning technique […]” and does not reflect any particular set of rules that improve the computer-related technology, such as actual instructions or sets of rules for training a machine learning model/neural network.  Instead, the “particular rules to accomplish the solution” (pg. 17, Response) are merely high-level instructions to analyze information (including social media/GPS 

	On page 19 of the Response, the Applicant notes “parsing GPS information is another example of a limitation considered by the USPTO as no capable of being practically performed using the human mind alone”. Although claim 3 recites limitations for receiving location information from a device’s GPS, claim 1 does not explicitly recite any steps that are analogous with “calculating an absolute position of a GPS receiver” (pg. 7, October 2019 Update), such that the claimed feature for analyzing GPS information cannot be considered a mental process. Claim 1 merely asserts “analyze information comprising […] global positioning system (GPS) information corresponding to the property owner”. Claim 1 does not disclose how the GPS 

	On pages 20 of the Response, the Applicant argues that the unsupervised machine learning techniques presented in claim 2 represent an inventive aspect and that “the Examiner’s characterization of unsupervised machine learning as an “additional element…generally linking the use of the abstract idea to a particular technological environment” […] does not refute the fact that machine learning, even recited at a high level of generality, is a limitation considered by the USPTO sufficient to overcome characterization of claims as directed to a mental process”. The Examiner notes “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found that claims requiring a generic computer of nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind”(pg. 8, October 2019 Update). Claim 2 merely recites the use of unsupervised machine learning techniques for determining a predictive schedule at a high level of generality such that it may be considered to be an additional element that is generally linking the abstract idea (determining a predictive schedule by analyzing information) to a particular field of use and applying the judicial exception using generic computing tools. Since the use of the unsupervised machine learning techniques are recited at such a high level of generality, claim 2 may still be considered to recite a mental process even though the claim is recited as being performed by generic computer tools, in accordance with the October 2019 Subject Update. 

	On pages 21-27 of the Response, the Applicant submits arguments for claims 8-11 and 13-14 that are substantially similar to the arguments set forth on pages 13-20 of the Response 

	On pages 27-29 of the Response, the Applicant submits arguments for claim 9 that are substantially similar to the arguments set forth on pages 20-21 of the Response with regard to claim 2. Thus, the response to arguments set forth above by the Examiner with respect to pages 20-21 of the Response are entirely relevant to the arguments set forth on pages 27-29 of the Response.  

	On pages 29-35 of the Response, the Applicant submits arguments for claims 15-20 that are substantially similar to the arguments set forth on pages 13-20 of the Response with regard to claims 1-4 and 6-7. Thus, the response to arguments set forth above by the Examiner with respect to pages 13-20 of the Response are entirely relevant to the arguments set forth on pages 29-35 of the Response.  

	On pages 35-37 of the Response, the Applicant submits arguments for claim 16 that are substantially similar to the arguments set forth on pages 20-21 of the Response with regard to claim 2. Thus, the response to arguments set forth above by the Examiner with respect to pages 20-21 of the Response are entirely relevant to the arguments set forth on pages 35-37 of the Response.  

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 37-40 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-4 and 6-21 have been fully considered but are moot in view of the 
	On pages 37-40 of the Response, the Applicant submits that claims 1, 8, and 15 have “been amended to further differentiate the claim[s] from the cited references” (see page 37) and that “none of the art of record in any combination teaches or suggests the unique combination of features claimed”(see page 37). Further, on pages 37-40 of the Response, the Applicant argues that the rejection of the independent claims and any claims depending from the independent claims are deemed improper at least by virtue of these reasons and claim dependency. In view of the amendments to claims 1, 6-8, 13-15, and 19-21, an amended U.S.C. § 103 rejection may be found starting on page 26 of this Non Final Office Action.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-4, 6-7 and 21 are directed to a method (i.e. a process), claims 8-14 is directed to a computer-readable storage medium (i.e. a manufacture), and claims 15-20 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-4 and 6-21 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1, 8, and 15 are concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).
	
	Claim 1 recites, in part:
Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner and global positioning system (GPS) information corresponding to the property owner. 
	This limitation, in part, recites concepts of mental processes. In particular, the feature for determining a predictive schedule of a property owner by analyzing social media information and GPS information corresponding to the property owner recites concepts of observation, collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). One of ordinary skill in the art would recognize that the claimed feature directed to determining a predictive schedule by analyzing GPS information is recited at a high level of generality such that it could be practically performed in the human mind by, for example, merely collecting known GPS information (such as historical GPS information) corresponding to a property owner and analyzing the known GPS information to determine a predictive schedule using mental steps. 
 
Determining, based on the predictive schedule, an availability status of one or more physical resources at a particular point in time, the one or more physical resources being owned by the property owner;
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Offering access to the one or more physical resources in accordance with availability status thereof. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including marketing/sales activity and business relations (see MPEP 2106.04 (a)(2)(II)).

Wherein the predictive schedule and the availability status of the physical resources are each determined without relying on any physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	The features directed towards determining a predictive schedule without relying on any physical sensor tracking, reporting, or observing the availability of the physical resource is considered to be directed towards a mental process because, as discussed above, the predictive schedule may be determined based on analyzing social media and GPS location information in a manner that is analogous to human mental steps. In particular, the limitations directed to determining a predictive schedule recite concepts of collecting information (social media/location information), analyzing the information, and displaying a result of the analysis (see MPEP 2106.04 (a)(2)(III)). Further, the feature directed to determining the availability status of the physical resource without relying on without relying on any physical sensor 

	Claim 2-4, 6-7, and 21 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 

	Claim 3, as drafted, recites limitations directed to observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work. Claim 3 recites, in part, “wherein the information further comprises input collected or received from one or more sources selected from the group consisting of: the property owner, an electronic calendar of the property owner, one or more reservation systems managing a reservation by the property owner of a physical resource, location, and/or service, a schedule of public events occurring within a given proximity of the property owner, and a municipality governing restriction on property”. The features for collecting of information from any of these sources is recited in a manner that a human performing mental steps would be capable of performing the limitation by merely observing and collecting information from the recited sources. 

	Claim 4 recites, in part, “determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers; an electronic calendar of the one or more potential customers; one or more reservation systems managing a reservation by the one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality 
	Claim 6 recites, in part, “modifying the offered access to the one or more physical resources based on feedback from the property owner; wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window associated with the one or more physical resources; and wherein modifying the offered access comprises: canceling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other P201704167US01/TUC1P429- 3 -event requires the property owner have access to the one or more physical resources during the availability window; creating a new availability window associated with the one or more physical resources; modifying a cost of accessing the one or more physical resources during the availability window; modifying at least one condition of use associated with the one or more physical resources; and/or modifying a duration of the availability window”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including marketing/sales activity and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “registering the one or more physical resources owned by the property owner; and validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location”. This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed towards 

	Claim 21 recites, in part:
Determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers; an electronic calendar of the one or more potential customers; one or more reservation systems managing a reservation by the one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality governing restrictions on property use.
	This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

Modifying the offered access to the one or more physical resources based on feedback from the property owner, wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window associated with the one or more physical resources; and wherein modifying the offered access comprises: canceling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other P201704167US01/TUC1P429- 3 -event requires the property owner have access to the one or more physical resources during the availability window; creating a new availability window associated with the one or more physical resources; modifying a cost of accessing the one or more physical resources during the availability window; modifying at least one condition of use associated with the one or more physical resources; and/or modifying a duration of the availability window;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including marketing/sales activity and business relations (see MPEP 2106.04 (a)(2)(II)).

Registering the one or more physical resources owned by the property owner; Validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location;
	This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including business relations (see MPEP 2106.04 (a)(2)(II)).

Calculating a distance between a physical location of one or more potential customers and the one or more physical resources; Determining whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceeds the availability window of the one or more physical resource;  
	This limitation, as drafted, recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work.

In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the availability window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers;
	This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including business relations (see MPEP 2106.04 (a)(2)(II)).

Wherein the information further comprises input collected or received from one or more sources selected from the group consisting of: an electronic calendar of the one or more potential customers; one or more reservation systems managing a reservation by the one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality governing restrictions on property use.
	This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

	Claim 8 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 8 recites the same abstract ideas as discussed above with respect to claim 1.  

	Claim 9-14 recite the same abstract ideas as claim 8 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 
	Claim 10 recites limitations that are substantially similar to those of claim 3. Thus, claim 10 recites the same abstract ideas as claim 3 as set forth above. 

	Claim 11 recites limitations that are substantially similar to those of claim 4. Thus, claim 11 recites the same abstract ideas as claim 4 as set forth above. 

	Claim 12 recites, in part, “calculate a distance between a physical location of one or more potential customers and the one or more physical resources; Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources.” This limitation, as drafted, recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work. Further, claim 12 recites, in part, “in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers”. This limitation, as drafted, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions.

	Claim 13 recites limitations that are substantially similar to those of claim 6. Thus, claim 13 recites the same abstract ideas as claim 6 as set forth above.

	Claim 14 recites limitations that are substantially similar to those of claim 7. Thus, claim 14 recites the same abstract ideas as claim 7 as set forth above. 
 
	 Claim 15 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 8 recites the same abstract ideas as discussed above with respect to claim 15.  

	Claims 16-20 recite the same abstract ideas as claim 15 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 

	Claim 16 recites, in part, “wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of: the property owner, an electronic calendar of the property owner, one or more reservation systems managing a reservation by the property owner of a physical resource, location, and/or service, a schedule of public events occurring within a given proximity of the property owner, and a municipality governing restriction on property”. The collecting of information from any of these sources is recited in a manner that a human performing mental steps would be capable of performing the limitation by merely observing and collecting information from the recited sources. 

	Claim 17 recites limitations that are substantially similar to those of claim 4. Thus, claim 117 recites the same abstract ideas as claim 4 as set forth above. 

Claim 18 recites limitations that are substantially similar to those of claim 12. Thus, claim 18 recites the same abstract ideas as claim 12 as set forth above. 

	Claim 19 recites limitations that are substantially similar to those of claim 6. Thus, claim 19 recites the same abstract ideas as claim 6 as set forth above.

	Claim 20 recites limitations that are substantially similar to those of claim 7. Thus, claim 20 recites the same abstract ideas as claim 7 as set forth above. 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1-4, 6-7, and 21 recite the additional element of a computer for implementing the claimed method, a machine learning technique configured to analyze information for determining a predictive schedule, and GPS. The computer and the utilization of machine learning techniques to perform the abstract idea is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of machine learning techniques and GPS to perform the abstract idea are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 2, 9, 16, and 21 recite the additional element of using at least one unsupervised machine learning technique to determine a predictive schedule. The utilization of unsupervised 

	Claims 3-4, 10-11, 16-17, and 21 recite the additional element of devices, a GPS, a database, transmitting information over a network (receiving location information from a device and retrieving data from a database storage). The devices and database are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of GPS to provide location information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, transmitting data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)).
	
	Claims 8-14 recite the additional elements of a non-transitory computer readable storage medium, program instructions, a hardware processor, GPS, and a machine learning technique configured to analyze information for determining a predictive schedule. The computer readable storage medium, program instructions, hardware processor, and the machine learning techniques to perform the abstract idea are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of an unsupervised machine learning techniques and GPS to perform the abstract idea are 
	
	Claims 15-20 recite the additional elements of a hardware processor, logic that is integrated with the processor, GPS, and a machine learning technique configured to analyze information for determining a predictive schedule. The hardware processor, logic integrated with the processor, and the machine learning techniques to perform the abstract idea are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of an unsupervised machine learning techniques and GPS to perform the abstract idea are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, the computer, hardware processor, logic integrated with the processor, computer-readable storage medium, machine learning techniques, devices, GPS, database, and transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-4 and 6-21 do not recite additional elements that integrate the judicial exception into a practical application. 


Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-4 and 6-21 are merely left with the computer, processor, logic integrated with the hardware processor, computer-readable storage medium, machine learning techniques, devices, GPS, database, and transmitting of data over a network. Claims 1-4 and 6-21 and their limitations separately claims 1-4 and 6-21 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (receiving location information from a device and retrieving data from a database storage) is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the computer, the machine learning techniques to perform the abstract idea, hardware processor, logic integrated with the processor, non-transitory computer-readable storage medium, devices, and database, are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

Furthermore, the GPS and utilization of machines learning techniques are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

claims 1-4 and 6-21, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-4 and 6-21 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-4 and 6-21 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams. 

	Regarding claim 1, 
	Zaid teaches the following:
	A computer implemented method for determining ad-hoc availability of physical resources and facilitating reservation thereof to improve management of the physical resources, the method comprising: (“the on-demand third party asset rental platform is a 	

	Determining a […] schedule of a property owner; Determining, based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and  (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]), (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]). 

	Offering access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter […] and in response to the request for a vehicle rental, 
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.
	Wherein the […] schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

	Although Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network […] a financial account of the owner of the driverless vehicle is credited with the payment of the renter of the driverless vehicle in the threshold radial distance from the driverless vehicle when the driverless vehicle is predictable at the non-transitory  (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]) and “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be rented to other individuals during this predictable idle time window (equivalent to determining a predictive schedule of a property owner by analyzing information comprising social media information corresponding to the property owner and determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner). 
Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

	Determining a predictive schedule […] using at least one machine learning technique configured to analyze information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;

Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure a cellular phone having location technology (e.g., GPS) to communicate the user's location to the social networking system” (¶ [0040]). Further, “the event prediction engine 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]).
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event)  by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information comprising social media information and global positioning system (GPS) information corresponding to the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Regarding claim 3, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following: 
	Wherein the information further comprises input collected or received from one or more sources selected from the group consisting of: the property owner […]; (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 

	Regarding claim 4, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers […];
 	Zaid teaches “the renter interface (e.g., or another component of the on-demand third party asset rental platform) generates its own desirability scheme to provide an automatically generated CRO. For example […] the system can define desirability based on a user input preference to be used for user requested rentals, based on a user preference input history (e.g., machine learned user preferences for assets), and/or based on various other criteria or parameters.” (¶ [0109]).  
	 Regarding claim 6, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Modifying the offered access to the one or more physical resources based on feedback from the property owner; wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window associated with the one or more physical resources; and
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]). 
	Thus, Zaid teaches that an owner may communicate a response that indicates either an acceptance or a rejection of rental terms to utilize the owner’s rentable asset; equivalent to modifying the offered access to the one or more physical resources based on feedback from the 

	Wherein modifying the offered access comprises: […] Creating a new availability window associated with the one or more physical resources […] Modifying at least one condition of use associated with the one or more physical resources; and/or modifying a duration of the availability window. 

	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]); “renter can accept the counter offer for the renter with the alternative date time interval resulting in a vehicle rental acceptance […] counter offer information, such as a location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms” (¶ [0085]).
	Thus, Zaid teaches that an owner may communicate a response that indicates a counter offer for utilizing the owner’s rentable asset. This counter offer information may indicate an alternative date time interval (equivalent to creating a new availability window associated with the one or more physical resources) or adjusted vehicle rental terms such as a pickup/return location (equivalent to modifying at least one condition of use associated with the one or more physical resources). 

	Regarding claim 8, 
	Zaid teaches the following:
	A computer program product for determining ad-hoc availability of physical resources and facilitating reservation thereof to improve management of physical resources, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a hardware processor to cause the processor to: (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]), (“This streamlines the overall rental experience and increases convenience for the renter” ¶ [0054]).

	Determine, using the processor,  a […] schedule of a property owner; Determine, using the processor and based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]), (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 

	Offer, using the processor, access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.

	Wherein the predictive schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the 
	Thus, Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

	Although Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on  (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]) and “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be rented to other individuals during this predictable idle time window (equivalent to determining a predictive schedule of a property owner by analyzing information comprising social media information corresponding to the property owner and determining, based on the predictive 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

	Determining a predictive schedule […] using at least one machine learning technique configured to analyze information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;
Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure a cellular phone having location technology (e.g., GPS) to communicate the user's location to the social networking system” (¶ [0040]). Further, “the event prediction engine 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]).
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event) by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information comprising social media information and global positioning system (GPS) information corresponding to the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Regarding claim 10, 
	Zaid in view of Wilkinson teaches the limitations of claim 8. Further, Zaid teaches the following: 
	Wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of: the property owner […]; (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 

	Regarding claim 11, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, Zaid teaches the following:
	Program instructions executable by the processor to cause the processor to: determine a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers […];
 	Zaid teaches “the renter interface (e.g., or another component of the on-demand third party asset rental platform) generates its own desirability scheme to provide an automatically generated CRO. For example […] the system can define desirability based on a user input preference to be used for user requested rentals, based on a user preference input history (e.g., machine learned user preferences for assets), and/or based on various other criteria or parameters.” (¶ [0109]).  
	Regarding claim 13, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 13 recites limitations that are substantially similar to those recited in claim 6. Thus, claim 13 is rejected for the same reasons and rationale set forth above for claim 6.

	Regarding claim 15, 
	Zaid teaches the following:
	A system configured to determine ad-hoc availability of physical resources and facilitate reservation thereof to improve management of the physical resources, comprising: (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]); (“an on-demand third party asset rental platform also includes generating and 	

	A particular hardware processer; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to cause the processor, upon execution thereof, to: (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]).
 	 
	Determine, using the processor, a […] schedule of a property owner; Determine, using the processor and based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]), (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 

	Offer, using the processor, access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners”, ¶ [0029]), (“an on-demand third party asset rental platform further includes automatically approving the conditional rental offer for a first owner based on one or more parameters (e.g., based on […] date/time for the rental […] availability preferences, and/or other parameters).” (¶ [0033]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.

	Wherein the predictive schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or 
	Thus, Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

	Although Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile  (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]) and “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

Determining a predictive schedule […] using at least one machine learning technique configured to analyze information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;

	Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure a cellular phone having location technology (e.g., GPS) to communicate the user's location to the social networking system” (¶ [0040]). Further, “the event prediction engine 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]).
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event)  by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing social network information and GPS location information associated with said user, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Regarding claim 17, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 17 recites limitations that are substantially similar to those recited in claim 11. Thus, claim 17 is rejected for the same reasons and rationale set forth above for claim 11.
	
	Regarding claim 19, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 19 recites limitations that are substantially similar to those recited in claim 6. Thus, claim 19 is rejected for the same reasons and rationale set forth above for claim 6.

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Seagraves et al. U.S. Publication No. 2020/0410375, hereafter known as Seagraves. 

	Regarding claim 2, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid in view of Abhyanker/Adams does not teach, however Seagraves does teach, the following: 
	Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique. 
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Seagraves by incorporating a feature for using an unsupervised machine learning technique for predicting an availability time of a vehicle in a shred vehicle environment, as taught by Seagraves, into the system of Zaid in view of Abhyanker/Adams that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the Zaid in view of Abhyanker/Adams with the purpose to “optimize user experience and utilization of the shared vehicle environment” (¶ [0013]), as suggested by Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a shared vehicle during a particular time period and offering access to said shared vehicles when they are determined to be available. 

	Regarding claim 9, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 9 recites limitations that are substantially similar to those recited in claim 2. Thus, claim 9 is rejected for the same reasons and rationale set forth above for claim 2. 

	Regarding claim 16, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, Zaid teaches the following:
	Wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of: the property owner […]; (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] 
		
	Further, Zaid in view of Abhyanker/Adams does not explicitly teach the at least one machine learning technique comprises at least one unsupervised machine learning technique. 

	However, Seagraves teaches the following: 
	Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique;
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Seagraves by incorporating a feature for using an unsupervised machine learning technique for predicting an availability time of a vehicle in a shred vehicle environment, as taught by Seagraves, into the system of Zaid in view of Abhyanker/Adams that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the art would have been motivated to incorporate an unsupervised machine learning technique into the machine learning model of Zaid in view of Abhyanker/Adams with the purpose to “optimize Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a shared vehicle during a particular time period and offering access to said shared vehicles when they are determined to be available. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Pepe et al. U.S. Publication No. 2019/0375373, hereafter known as Pepe.  

	Regarding claim 7, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Registering the one or more physical resources owned by the property owner;
	Zaid teaches “FIG. 3 is a flow diagram 4 of an owner asset listing process using an owner interface in accordance with some embodiments. In some embodiments, the Owner Interface is a mobile application (e.g., a mobile app on a smart phone, such as app for an Apple iPhone® or Google Android® based mobile phone) that allows the asset owner to describe an asset and register it in the Asset/Owner Database” (¶ [0103]). 

	 Although Zaid teaches a system that allows asset owners to register an asset for rental and a system configured to allow owners to transfer digital access keys for the asset to a renter (see ¶ 0064], ¶ [0125]), Zaid in view of Abhyanker/Adams does not explicitly teach a feature for 
	
	Pepe teaches the following:
	And validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location. 
	Pepe teaches “Various vehicle-related data may be stored in blockchain transactions so that the data is later verifiable […] vehicle ownership and maintenance data may be recorded in blockchain transactions so that such data may be verified” (¶ [0065]); “a key may be transferrable through a blockchain transaction (which may include a fee so that a vehicle may be rented through a smart contract that exchanges some value for access rights to a vehicle) […] access may be provided remotely, without moving or hiding physical keys […] This may be implemented for a fleet of vehicles over a range of locations” (¶ [0063]). 
	Thus, Pepe teaches a feature for storing vehicle ownership data in a blockchain, such that blockchain transactions may be verified. A blockchain transaction includes executing a smart contract that allows a verified vehicle owner to transfer a vehicle key and grant access rights for the vehicle at its location to a renter in exchange for some value; equivalent to validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Pepe by incorporating a feature for storing vehicle ownership data in a Pepe, into the system of Zaid that is configured to allow vehicle owners to register their vehicles and provide digital keys to renters. One of ordinary skill in the art would have been motivated to make this modification when one considers that the blockchain transaction verification features provide “a high degree of security” (¶ [0065]), as suggested by Pepe. 

	Regarding claim 14, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 14 recites limitations that are substantially similar to those recited in claim 7. Thus, claim 14 is rejected for the same reasons and rationale set forth above for claim 7.

	Regarding claim 20, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 20 recites limitations that are substantially similar to those recited in claim 7. Thus, claim 20 is rejected for the same reasons and rationale set forth above for claim 7.

Claims 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Ahani U.S. Publication No. 2018/0374020, hereafter known as Ahani. 

	Regarding claim 12, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, Zaid does not teach, however Abhyanker does teach, the following:
	Further comprising program instructions executable by the processor to cause the processor to: Calculate a distance between a physical location of one or more potential customers and the one or more physical resources;
	Abhyanker teaches a system that  “may prevent the broadcast of the automotive listing data 102 to any geospatial area to which the user does not wish to transmit the automotive listing data 102” (¶ [0135]). Further, “The radial distribution module 140 […] may analyze the automotive listing data 102 to determine which recipients 114 may receive notification data 112 within the threshold radial distance 119 […] may use a variety of parameters, including information associated with the automotive listing data 102 (e.g., location of the driverless vehicle 104 for rent […] to determine the threshold radial distance 119.” (¶ [0136]). Further, “The radial distribution module 140 (e.g., that applies the radial algorithm 240 […] may also determine which verified addresses associated with recipients 114 having verified user profiles are located within the threshold radial distance […] may then broadcast the notification data 112 to the profiles and/or mobile devices of the verified users having verified addresses within the threshold radial distance 119.” (¶ [0137]). 
	Thus, Abhyanker teaches a system that may determine the address of verified users (equivalent to potential customers) and further determine which verified users are within a threshold radial distance of the location of a driverless vehicle, such that a notification for the rental of said driverless vehicle is only broadcasted to the verified users within the threshold radial distance (equivalent to calculating a distance between a physical location of one or more potential customers and the one or more physical resources). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for determining the address of verified users and further Abhyanker. One of ordinary skill in the art would have been motivated to modify the system of Zaid with the teachings of Abhyanker for the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker, such that the listed driverless vehicle may only be offered/broadcasted to renters within a threshold distance to the location of the driverless vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Zaid in view of Abhyanker/Adams does not explicitly teach the features to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources and in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 

	However, Ahani teaches the following:
	Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources; and
	Ahani teaches “Techniques are disclosed for multi-factor location analysis of resources. Multi-factor location analysis of resources (e.g., a customer, a service provider, and equipment 140 may determine whether the resource is within proximity to a destination where a service is to be provided. Proximity may be defined based on a threshold distance and/or a time period when analysis is performed […] The GPS coordinates may be used to determine a distance to a location defined by GPS coordinates of a destination where a service is scheduled for the resource. The threshold distance may be a short distance to the location for the service, such that the threshold distance is defined to consider whether a resource can be “checked-in” or considered to have arrived within a time period.” (¶ [0072]). Further, “Upon determining that a resource is within the proximity to the destination, processing may include determining whether the rate of movement from the location to the destination satisfies a threshold when the client device is a particular distance from the destination […] The threshold may be defined as a time period for travel.” (¶ [0072]).  
	Thus, Ahani teaches a system that may determine the GPS location of a customer and further determine whether the customer is within proximity to a destination of a scheduled service, where the proximity is a threshold distance that is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period. This feature is considered to be equivalent to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources.

	In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 
	Ahani teaches “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “the resource management computer system 140 may detect whether the threshold distance has been reached by the location of the client device” (¶ [0111]) and “Upon determining that a client device does not satisfy the rule (e.g., a threshold distance) […] resource management system 140 may facilitate communication with the client device to attempt to obtain a response from the customer” (¶ [0112]). Further, “resource management system 140 may request a customer of a client device, which does not satisfy a rule for a policy, for a response to confirm or deny availability of the customer for a scheduled service […] Upon receiving a response that the customer will not show, resource management system 140 may communicate with a service provider system to schedule a follow-up service schedule […] For example, the resource management computer system 140 may send to another client device associated with another client a request to confirm to receive the service […] Resource management system 140 may send information to the client device to indicate details about the missed current appointment” (¶ [0113]). Further, “Resource management system 140 may perform operations based on the location analysis […] resource management system 140 may automatically cancel the scheduled service and send a communication to the client device associated with the resource for which the service is canceled” (¶ [0120]).
	Thus, Ahani teaches a computer system that may determine whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period). In response to determining that the customer location does not satisfy the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Ahani by incorporating a feature for determining whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of a scheduled service within a particular time period) and automatically cancelling the scheduled service, as well as notifying the customer, in response to determining that the customer does not satisfy the threshold distance rule, as suggested by Ahani. One of ordinary skill in the art would have been motivated to have modified the system of Zaid in view of Abhyanker/Adams with a feature for cancelling a scheduled service (such as the rental of a vehicle) in response to determining a renter is not within a threshold distance of a rental vehicle such that the renter can arrive at the destination of a scheduled service within a particular time period, when one considers “customers may not be available for services at a scheduled time, which may result in an underutilization or loss of resources” (¶ [0002]), as suggested by Ahani. Further, one of ordinary skill in the art would have been motivated to modify the system of Zaid in view of Abhyanker/Adams in this manner with the purpose to “improve its resource efficiency and optimize resource allocation” (¶ [0006]).  

	Regarding claim 18, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 18 recites limitations that are substantially similar to those recited in claim 12. Thus, claim 18 is rejected for the same reasons and rationale set forth above for claim 12.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Pepe et al. U.S. Publication No. 2019/0375373, hereafter known as Pepe, in further view of Ahani U.S. Publication No. 2018/0374020, hereafter known as Ahani, in further view of Seagraves et al. U.S. Publication No. 2020/0410375, hereafter known as Seagraves.  

	Regarding claim 21, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers […];
 	Zaid teaches “the renter interface (e.g., or another component of the on-demand third party asset rental platform) generates its own desirability scheme to provide an automatically generated CRO. For example […] the system can define desirability based on a user input preference to be used for user requested rentals, based on a user preference input history (e.g.,  
	Modifying the offered access to the one or more physical resources based on feedback from the property owner; wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window associated with the one or more physical resources; and
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]). 
	Thus, Zaid teaches that an owner may communicate a response that indicates either an acceptance or a rejection of rental terms to utilize the owner’s rentable asset; equivalent to modifying the offered access to the one or more physical resources based on feedback from the property owner, wherein the feedback from the property owner comprises a confirmation or a negation.

	Wherein modifying the offered access comprises: […] Creating a new availability window associated with the one or more physical resources […] Modifying at least one condition of use associated with the one or more physical resources; and/or modifying a duration of the availability window. 
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]); “renter can accept the counter offer for the renter with the alternative date time interval resulting in a vehicle rental acceptance […] counter offer information, such as 
	Thus, Zaid teaches that an owner may communicate a response that indicates a counter offer for utilizing the owner’s rentable asset. This counter offer information may indicate an alternative date time interval (equivalent to creating a new availability window associated with the one or more physical resources) or adjusted vehicle rental terms such as a pickup/return location (equivalent to modifying at least one condition of use associated with the one or more physical resources). 


	Registering the one or more physical resources owned by the property owner;
	Zaid teaches “FIG. 3 is a flow diagram 4 of an owner asset listing process using an owner interface in accordance with some embodiments. In some embodiments, the Owner Interface is a mobile application (e.g., a mobile app on a smart phone, such as app for an Apple iPhone® or Google Android® based mobile phone) that allows the asset owner to describe an asset and register it in the Asset/Owner Database” (¶ [0103]). 

	Wherein the information […] further comprises input collected or received from one or more sources selected from the group consisting of: the property owner […]; (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. 

	Zaid does not explicitly teach calculating a distance between a physical location of the one or more potential customers and the one or more physical resources. However, Abhyanker teaches the following:
	Calculating a distance between a physical location of one or more potential customers and the one or more physical resources;
	Abhyanker teaches a system that  “may prevent the broadcast of the automotive listing data 102 to any geospatial area to which the user does not wish to transmit the automotive listing data 102” (¶ [0135]). Further, “The radial distribution module 140 […] may analyze the automotive listing data 102 to determine which recipients 114 may receive notification data 112 within the threshold radial distance 119 […] may use a variety of parameters, including information associated with the automotive listing data 102 (e.g., location of the driverless vehicle 104 for rent […] to determine the threshold radial distance 119.” (¶ [0136]). Further, “The radial distribution module 140 (e.g., that applies the radial algorithm 240 […] may also determine which verified addresses associated with recipients 114 having verified user profiles are located within the threshold radial distance […] may then broadcast the notification data 112 to the profiles and/or mobile devices of the verified users having verified addresses within the threshold radial distance 119.” (¶ [0137]). 
	Thus, Abhyanker teaches a system that may determine the address of verified users (equivalent to potential customers) and further determine which verified users are within a threshold radial distance of the location of a driverless vehicle, such that a notification for the rental of said driverless vehicle is only broadcasted to the verified users within the threshold radial distance (equivalent to calculating a distance between a physical location of one or more potential customers and the one or more physical resources). 
Zaid with the teachings of Abhyanker by incorporating a feature for determining the address of verified users and further determine if a verified user is within a threshold radial distance of the location of a listed driverless vehicle for rental, as suggested by Abhyanker. One of ordinary skill in the art would have been motivated to modify the system of Zaid with the teachings of Abhyanker for the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker, such that the listed driverless vehicle may only be offered/broadcasted to renters within a threshold distance to the location of the driverless vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature utilizing a machine learning technique predictive schedule using at least one machine learning technique to analyze information collected information. However, Adams teaches the following:
	Wherein the information the at least one machine learning technique is configured to analyze […];
	Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “the event prediction engine 170 computes the probability of a user undergoing a event using a machine learning 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing information related to said user, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Although Zaid teaches a system that allows asset owners to register an asset for rental and a system configured to allow owners to transfer digital access keys for the asset to a renter (see ¶ 0064], ¶ [0125]), Zaid in view of Abhyanker/Adams does not explicitly teach a feature for validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location.
	
	Pepe teaches the following:
	And validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location. 
	Pepe teaches “Various vehicle-related data may be stored in blockchain transactions so that the data is later verifiable […] vehicle ownership and maintenance data may be recorded in blockchain transactions so that such data may be verified” (¶ [0065]); “a key may be transferrable through a blockchain transaction (which may include a fee so that a vehicle may be rented through a smart contract that exchanges some value for access rights to a vehicle) […] access may be provided remotely, without moving or hiding physical keys […] This may be implemented for a fleet of vehicles over a range of locations” (¶ [0063]). 
	Thus, Pepe teaches a feature for storing vehicle ownership data in a blockchain, such that blockchain transactions may be verified. A blockchain transaction includes executing a smart contract that allows a verified vehicle owner to transfer a vehicle key and grant access rights for the vehicle at its location to a renter in exchange for some value; equivalent to validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Pepe by incorporating a feature for storing vehicle ownership data in a blockchain for verifying blockchain transactions, such as executing a smart contract that allows a verified vehicle owner in the blockchain to transfer a vehicle key and grant access rights for the vehicle at its location, as taught by Pepe, into the system of Zaid that is configured to allow vehicle owners to register their vehicles and provide digital keys to renters. One of ordinary skill in the art would have been motivated to make this modification when one considers that the blockchain transaction verification features provide “a high degree of security” (¶ [0065]), as suggested by Pepe. 

	Zaid in view of Abhyanker/Adams/Pepe does not explicitly teach the features to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources and in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 

	However, Ahani teaches the following:
	Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources; and
	Ahani teaches “Techniques are disclosed for multi-factor location analysis of resources. Multi-factor location analysis of resources (e.g., a customer, a service provider, and equipment for providing services) may be useful for determining availability of resources for managing the scheduling of a service” (¶ [0005]). Further, “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “resource management system 140 may determine whether the resource is within proximity to a destination where a service is to be provided. Proximity may be defined based on a threshold distance and/or a time period when analysis is performed […] The GPS coordinates may be used to determine a distance to a location defined by GPS coordinates of a destination where a service is scheduled for the resource. The threshold distance may be a short distance to the location for the service, such 
	Thus, Ahani teaches a system that may determine the GPS location of a customer and further determine whether the customer is within proximity to a destination of a scheduled service, where the proximity is a threshold distance that is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period. This feature is considered to be equivalent to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources.

	In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 
	Ahani teaches “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “the resource management computer system 140 may detect whether the threshold distance has been reached by the location of the client device” (¶ [0111]) and “Upon determining that a client device does not satisfy the rule (e.g., a threshold distance) […] resource management system 140 may facilitate communication with the client 140 may request a customer of a client device, which does not satisfy a rule for a policy, for a response to confirm or deny availability of the customer for a scheduled service […] Upon receiving a response that the customer will not show, resource management system 140 may communicate with a service provider system to schedule a follow-up service schedule […] For example, the resource management computer system 140 may send to another client device associated with another client a request to confirm to receive the service […] Resource management system 140 may send information to the client device to indicate details about the missed current appointment” (¶ [0113]). Further, “Resource management system 140 may perform operations based on the location analysis […] resource management system 140 may automatically cancel the scheduled service and send a communication to the client device associated with the resource for which the service is canceled” (¶ [0120]).
	Thus, Ahani teaches a computer system that may determine whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period). In response to determining that the customer location does not satisfy the threshold distance, the computer system may automatically cancel the scheduled service or communicate a request the customer, via a client device, for a response to deny or confirm their availability (equivalent to in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources). The computer system may send a communication to the client device indicating that a scheduled service has been cancelled, and the scheduled service may be offered to another customer (equivalent to revoking the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers).
Zaid in view of Abhyanker/ Adams/Pepe with the teachings of Ahani by incorporating a feature for determining whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of a scheduled service within a particular time period) and automatically cancelling the scheduled service, as well as notifying the customer, in response to determining that the customer does not satisfy the threshold distance rule, as suggested by Ahani. One of ordinary skill in the art would have been motivated to have modified the system of Zaid in view of Abhyanker/Adams/Pepe with a feature for cancelling a scheduled service (such as the rental of a vehicle) in response to determining a renter is not within a threshold distance of a rental vehicle such that the renter can arrive at the destination of a scheduled service within a particular time period, when one considers “customers may not be available for services at a scheduled time, which may result in an underutilization or loss of resources” (¶ [0002]), as suggested by Ahani. Further, one of ordinary skill in the art would have been motivated to modify the system of Zaid in view of Abhyanker/Adams/Pepe in this manner with the purpose to “improve its resource efficiency and optimize resource allocation” (¶ [0006]).  

	Further, Zaid in view of Abhyanker/Adams/Pepe/Ahani does not explicitly teach the feature of at least one machine learning technique comprising at least one unsupervised machine learning technique.
	
	However, Seagraves teaches the following:
	Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique. 
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/ Adams/Pepe/Ahani with the teachings of Seagraves by incorporating a feature for using an unsupervised machine learning technique for predicting an availability time of a vehicle in a shred vehicle environment, as taught by Seagraves, into the system of Zaid in view of Abhyanker/Adams/Pepe/Ahani that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the art would have been motivated to incorporate an unsupervised machine learning technique into the machine learning model of Zaid in view of Abhyanker/Adams with the purpose to “optimize user experience and utilization of the shared vehicle environment” (¶ [0013]), as suggested by Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams/Pepe/Ahani as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a shared vehicle during a particular time period and offering access to said shared vehicles when they are determined to be available. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                         
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628